             Case 21-10527-JTD         Doc 358-3     Filed 04/28/21   Page 1 of 2




                                CERTIFICATE OF SERVICE

               I certify that on this 28th day of April 2021, I have served the foregoing

OBJECTION OF UNISENSOR USA, INC. TO DEBTORS’ NOTICE OF PROPOSED

ASSUMPTION AND ASSIGNMENT OF DESIGNATED EXECUTORY CONTRACTS AND

UNEXPIRED LEASES by email on the parties listed below. All other parties who have signed

up for electronic filing in this case will be served via CM/ECF.

Force Ten Partners LLC                               Latham & Watkins LLP
5271 California Avenue, Suite 270                    885 Third Avenue
Irvine, CA 92617                                     New York, NY 10022
Attn: Brian Weiss                                    Attn: Andrew C. Ambruoso
bweiss@force10partners.com                           andrew.ambruoso@lw.com

Pachulski Stang Ziehl & Jones LLP                    Young Conaway Stargatt & Taylor, LLP
919 North Market Street, 17th Floor                  1000 North King Street
P.O. Box 8705                                        Wilmington, DE 19801
Wilmington, DE 19899-8705 (Courier                   Attn: Robert S. Brady
19801)                                               rbrady@ycst.com
Attn: James E. O’Neill                               Edwin J. Harron
joneill@pszjlaw.com                                  eharron@ycst.com
Steven W. Golden                                     Kara Hammond Coyle
sgolden@pszjlaw.com                                  kcoyle@ycst.com

Pachulski Stang Ziehl & Jones LLP                    Otterbourg, P.C.
10100 Santa Monica Blvd., 13th Floor                 230 Park Avenue
Los Angeles, CA 90067-4003                           New York, NY 10169-0075
Attn: Gabriel I. Glazer                              Attn: Andrew M. Kramer
gglazer@pszjlaw.com                                  akramer@otterbourg.com
                                                     David E. Morse
Latham & Watkins LLP                                 dmorse@otterbourg.com
355 South Grand Avenue, Suite 100
Los Angeles, CA 90071                                Richards, Layton & Finger, PA
Attn: Jeffrey E. Bjork                               One Rodney Square
jbjork@lw.com                                        920 North King Street
                                                     Wilmington, DE 19801
Latham & Watkins LLP                                 Attn: John Henry Knight
330 North Wabash Avenue, Suite 2800                  knight@rlf.com
Chicago, IL 60611
Attn: James Ktsanes
james.ktsanes@lw.com




                                                1
           Case 21-10527-JTD      Doc 358-3   Filed 04/28/21    Page 2 of 2




Arnold & Porter Kaye Scholer LLP              Hogan Lovells US LLP
70 West Madison Street, Suite 4200            1999 Avenue of the Stars
Chicago, IL 60602-4321                        Los Angeles, CA 90275
Attn: Michael Messersmith                     Attn: David P. Simonds
michael.messersmith@arnoldporter.com          david.simonds@hoganlovells.com
Sarah Gryll                                   Erin N. Brady
sarah.gryll@arnoldporter.com                  erin.brady@hoganlovells.com
Ginger Clements                               Edward McNeilly
ginger.clements@arnoldporter.com              edward.mcneilly@hoganlovells.com

Troutman Pepper Hamilton Sanders LLP          Blank Rome LLP
1313 N. Market Street, Suite 5100             1201 N. Market Street, Suite 800
Wilmington, DE 19801                          Wilmington, DE 19801
Attn: David Stratton                          Attn: Stanley B. Tarr
david.stratton@troutman.com                   tarr@blankrome.com

                                              Office of The United States Trustee
                                              844 King Street, Suite 2207, Lockbox 35
                                              Wilmington, DE 19801
                                              Attn: Joseph McMahon
                                              Joseph.McMahon@usdoj.gov




                                       /s/ Kathleen M. Miller
                                       Kathleen M. Miller (DE ID 2898)




                                         2
